DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 5/13/22, wherein:
Claims 1-12 are currently pending;
Claims 1, 7-8 have been amended;
Claims 9-12 have been added;
Claims 9-12 over come the prior art of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “acquire an update notification directly from a first robot apparatus, different from the robot apparatus, without going through the server device.…..”; “acquire instructional information that is related to the new skill directly from the first robot apparatus without going through the server device…..”.  It is not clear whether “a first robot apparatus” as recited is the same as “a different robot apparatus” recited in claim 1 or it is newly introduced? 
Claim 10 recites “wherein the acquirer acquires the second instructional information from a least one of a robot apparatus of a plurality of robot apparatuses based on an inquiry by the information requester”.  It is not clear whether “at least of a robot apparatus” is the same or different with “a different robot apparatus” as recited in claim 1.  Noted that claim 1 already recited the acquirer acquires the second instruction information directly from a different robot apparatus.  Therefore, it is confusion of whether “a different robot apparatus” in claim 1 is also the same as the least one of a robot apparatus of a plurality of robot apparatuses recited in claim 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJKUMAR ET AL (US 2020/0311616) in view of TSUDA ET AL (US 2017/0028553).  Herein after RAJKUMAR and TSUDA. 
As for independent claim 1, RAJKUMAR discloses a robot apparatus comprising: 
a storage configured to store first instructional information which serves as a guide to first work operation 
{see at least figures 2, 3, and 4; pars. 0003, 0010, 0080, discloses the robot (e.g. 104A) store first embedding and data indicating the classification 406A (first instruction information) for the object in a local cached of the robot; 
par. 0080 discloses e.g. “a human may train the first robot to identify a coffee mug. The human can hold up the coffee mug in front of the first robot for the first robot's sensors to capture the characteristics of the coffee mug. The first robot can acquire images of the coffee mug from various angles to determine characteristics of the coffee mug. The first robot can then use these characteristics to produce an embedding that is stored in a local cache of the first robot along with data specifying that the embedding represents a coffee mug. Once the embedding and classification are stored, the first robot will be able to instantly use the new information to recognize the mug in the future”;
pars. 0125-0126, figure 2 discloses the local cached 218 of the robot 104A stores a set of data 220 for each object.  For instance, a set of data 220A for the recently trained “cup” object includes an embedding 118, a classification label 120 corresponding to the embedding 118, sensor data 204 corresponding to the embedding.  By storing the set of data 220 in a local cache 218, the robot 104A can quickly access the data sets to use in recognizing objects it encounters.
par. 0140 discloses each robot 104A-104C has a local cached 404A-404C in which embedding and corresponding classifications are stored (set of teachings as describe in par. 0081)
pars. 0152-0156 disclose the robot stores the first embedding and data indicating the classification for the object in a local cached of the robot 608};
an acquirer configured to acquire second instructional information which serves as a guide to second work operation similar to the first work operation or second work operation related to the first work operation directly from a different apparatus having the second instructional information; and  
{see at least figure 4, par. 0126-0127 discloses the robot A can also receive any embeddings and classification labels from the server system 112; pars. 0140-0143 and figure 4 disclose an example of the robot 104A generated and stored first embedding information and classification (first information) or data set 406 A; the robot 104A can receive the other embedding information (second information) or data set 406B from the server system 112 including embedding database 114; par. 0146 discloses each robot 104A-104D may also provide a list of identifiers for datasets in its cache, so that the server system 112 can determine specifically which datasets should be sent and which are already present. The server system 112 determines which embeddings to provide to the robots 104A-104D so that each robot 104A-104D includes the latest embeddings in their local cache from each of the other robots 104A-104D; Figure 6 (steps 612), pars. 0158 discloses the robot receives a second embedding and a corresponding classification from the server system over the communication network (612). The second embedding can be one that a second robot generated. For example, the embedding and corresponding classification that the second robot generated can be for an object that the first robot has not yet learned to recognize};
a work controller configured to perform the first work operation based on the first instructional information stored in the storage and the second work operation based on the second instructional information acquired by the acquirer {see at least figures 4, 6 and pars. 0003-0004, 0152-0160 discloses e.g. The robot can use the first embedding or the second embedding in the local cached to recognize one or more objects in an environment of the robot}.
RAJKUMAR discloses claimed invention as indicated above.  For example, RAJKUMAR pars. 0005, figure 6, steps 608-612 discloses the first robot includes an acquirer that acquire instruction information from the second robot through the server.  The functions of the first robot apparatus is the same function of the second robot apparatus.   RAJKUMAR does not explicitly disclose the first robot includes an acquirer that acquire instruction information directly from a different robot apparatus (e.g. second robot) without going through a server device.  However, the Examiner asserts that the source (a different robot apparatus) of where the acquirer of a robot apparatus receives/acquires information from does not seem to impact the structure (a robot apparatus comprising an acquirer) and thus this limitation is given little patentable weight.   Applicant’s specification does not show details of an acquirer to indicate that it is structurally different when it receives information from different source, especially from another robot apparatus.   
For the sake of argument that RAJUMAR does not teach this limitation, TSUDA teaches the first robot can share direct the learning information to the second robot as least in figure 8, pars. 0094-0097, 0102.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the teachings of TSUDA into the system of RAJUMAR since allowing the sharing learning information between the robots would increase the number of learning operations and sharing direct information between robots would also helpful in the event if the server is down.   Further since claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, e.g. the robots sharing information without going through the server, or sharing information via the server which one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
As for dep. claim 2, which discloses: a learner configured to learn a guide to third work; and an information provider configured to notify a different apparatus of information indicating that the guide to the third work has been learned, in a case where the learner learns the guide to the third work {see RAJKUMAR at least figures 4, 6, steps 606-610 and pars. 0156-0157; and pars. 0004-0005; 00141-0143}. 
As for dep. claim 3, which discloses an instructor configured to instruct a person regarding work; and a learner configured to learn a method for coping with specific work based on instruction information for instructing a person regarding the newly acquired specific work when the specific work occurs in a case where the instructor instructs a person regarding predetermined work, the specific work being work the robot apparatus cannot instruct the person wherein the instructor instructs a person regarding the specific work based on a learned result of the learner {see RAJKUMAR at least pars. 0077-0078; pars.0097-0100}.
As for independent claims 7-8 which carry the similar limitations as the rejected claim 1, therefore they are rejected for the same reason sets forth the rejected claim 1 as indicated above. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJKUMAR in view of TSUDA as applied to claims above and further in view of GROLLMAN ET AL (US 2019/0262990).  Herein after GROLLMAN.
As for dep. claim 4, RAJKUMAR/TSUDA discloses claimed invention as indicated above except for an estimator configured to estimate a skill learning level of the robot apparatus based on a frequency of occurrence of the specific work in a predetermined environment.   However, GROLLMAN/TSUDA teach such this limitation at least in figures 1A-1B, pars. 0030, 0032, 0035 which discloses the determination of the skill level of the robot based on the number of times the skill has been executed, how long the robot has spent executing the skill, how the skill affects a perceived or explicit affective state of a user; par. 0046 discloses identifying the skill may comprise ranking the skills of the robot based on each respective skill importance metric, such that one or more skills having the highest skill importance metric may be identified}.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of GROLLMAN into the system of RAJKUMAR/TSUDA in order for determine particular skill level of performing task for a particular robot.  Further since the invention is merely since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately which one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJKUMAR in view of TSUDA as applied to claims above and further in view of YELLEPEDDY ET AL (US 2009/0070881).  Herein after YELLEPEDDY.
As for dep. claims 5-6, RAJKUMAR/TSUDA discloses claimed invention as indicated above except for a secret determiner configured to determine whether or not instructional information which is a guide to work transmitted by the robot apparatus is secret information; and a provider configured to provide the instructional information to a different apparatus in response to a request of the different apparatus in a case where the secret determiner determines that the instructional information is not secret information, and not to provide the instructional information to a different apparatus even if there is a request from the different apparatus in a case where the secret determiner determines that the instructional information is secret information. 
However, YELLEPEDDY discloses the known concept of determining whether the content/information confidential and only provide the information that is not confidential to the user, and restricted the information that is confidential to the user as shown at least in abstract, figure 4, pars. 0068-0072}.
Therefore, it would have been obvious to one of ordinary skill in at the time of the invention to provide the system of RAJKUMAR/TSUDA to include the teachings of sharing the information that is not secret, and restricting the user to access the secret information as taught by YELLEPEDDY for the security purpose.  
As for dep. claim 6, which discloses wherein the secret determiner determines whether or not information matching the information transmitted by the robot apparatus is open to the public and determines that the instructional information is not secret information in a case where the secret determiner determines that the information transmitted by the robot apparatus is open to the public {see YELLEPEDDY at least abstract, figure 4, pars. 0068-0072}. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because in view of new ground of rejection based on the amended language.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664